Citation Nr: 0520671	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to benefits as a child of a Vietnam veteran born 
with spina bifida.






ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the daughter of a veteran who served on 
active duty from November 1966 to November 1982.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2002 rating decision of the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The record establishes that the appellant has spina 
bifida.

2.  The veteran, the appellant's father, did not serve in the 
Republic of Vietnam.    


CONCLUSION OF LAW

The appellant is not entitled to benefits as a child of a 
Vietnam veteran born with spina bifida.  38 U.S.C.A. §§ 1805, 
5107(b) (West 2002); 38 C.F.R. § 3.814 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107).  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim".]   
In the instant case, both the veteran and the appellant have 
affirmatively stated that the veteran did not have active 
military service in the Republic of Vietnam.  This fact is 
not in dispute, and resolution of the appeal is dependent 
upon whether the benefit sought may be granted in the absence 
of such service.   The determination that must be made is 
strictly a legal one, and under the Court's guidelines noted 
above, it appears that the VCAA does not apply.

Regardless, appellant has received adequate notice of what is 
necessary to establish her claim.  Letters from the RO from 
February 2002 and April 2002 (prior to the rating appealed) 
notified the appellant of the type of evidence needed to 
establish her claim, and of her and VA's responsibilities in 
claims development.  The initial rating decision in June 
2002, a subsequent rating decision in July 2002, a November 
2003 statement of the case (SOC) and two supplemental SOC's 
from January 2004 notified appellant of applicable laws and 
regulations, of what the evidence showed, and why her claim 
was denied.  Regarding notice content, while appellant was 
not advised verbatim to submit everything she had pertinent 
to her claim, the letters from February and April 2002 asked 
her to submit or identify (for VA to obtain) any additional 
evidence pertinent to her claim.  This was equivalent to 
advising her to submit everything she had pertinent to the 
claim.  There is no further duty to notify.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The veteran's DD Form 214 does not indicate that he served in 
Vietnam.  It does show that he received the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.  In April 
2002, the RO asked the Service Department to certify the 
veteran's dates of service in Vietnam.  The Service 
Department certified that the veteran served in Thailand from 
June 1967 to June 1968.  It did not certify any service in 
Vietnam.  The veteran's personnel records also show that he 
was stationed in Thailand but do not show any service in, or 
travel to, Vietnam. 

The appellant's May 1969 birth certificate shows that she is 
a daughter of the veteran.  Air Force hospital records from 
May 1969 reveal that she was born with a large lumbar 
meningomyelocele, the most severe form of spina bifida.  May 
1997 records from Duke University Hospital show a diagnosis 
of spina bifida with lower extremity paralysis.  A 1999 
progress note from Dr. L also shows a diagnosis of 
meningomyelocele. 

In an April 2002 statement made by appellant and signed by 
Dr. L, she indicated that she was confined to a wheelchair 
and had no feeling in her left leg and no muscle control.  
She did not have control over her bladder and had to wear a 
catheter all the time.

In a June 2003 notice of disagreement, the veteran indicated 
that he was not physically in the country of Vietnam.  He was 
stationed in Thailand and worked on the flight line as an 
Aircraft Engine Mechanic from June 1967 to June 1968.  He 
repaired C-123 planes that carried defoliant agents and 
usually had defoliant residue both on the inside and outside. 

On her January 2004 Form 9, appellant also indicated that the 
veteran was not physically in Vietnam during his tour of 
duty.  However, she contended that he was exposed to the same 
herbicides as his counterparts who did serve in Vietnam.




III.  Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

The record clearly establishes that appellant suffers from a 
form of spina bifida other than spina bifida occulta and that 
the condition has left her confined to a wheelchair.  
However, there is no evidence of record that the veteran 
served in the Republic of Vietnam.  The Service Department 
has only certified service in Thailand and both the veteran 
and appellant have indicated that the veteran did not serve 
in Vietnam.  While the veteran's DD 214 does show that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal, both these medals can be awarded for service in 
support of operations within Vietnam that did not involve 
presence in Vietnam.

While the Board sympathizes with appellant's contention that 
the veteran was exposed to the same herbicides as those who 
did serve in the Republic of Vietnam, it is bound by the 
plain language of  38 C.F.R. § 3.814, which requires that a 
beneficiary be a child of a veteran who actually served in 
the Republic of Vietnam.  

The governing law and regulations are unambiguous; they make 
no provision for granting the benefit sought where the 
claimant is not a child of a Vietnam veteran. Since the law 
is dispositive, the Board must deny the claim on the ground 
of the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a monetary allowance, as a child of a Vietnam 
veteran born with spina bifida, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


